DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - General
The claims recite a control-and-management module, a polarization-data-processing module, an environmental-factor-determination module, and a overlapping-route-determination module, each associated with certain functionality.  The PG Pub of the present application states:
[0062] Furthermore, the methods and processes described above can be included in hardware modules or apparatus. The hardware modules or apparatus can include, but are not limited to, application-specific integrated circuit (ASIC) chips, field-programmable gate arrays (FPGAs), dedicated or shared processors that execute a particular software module or a piece of code at a particular time, and other programmable-logic devices now known or later developed. When the hardware modules or apparatus are activated, they perform the methods and processes included within them.
In the context of this and similar teachings in the application, the Examiner interprets these “modules” as implementations with known hardware and software signal processing, such as ASICs, FPGAs, and processors, programmed to perform the recited functionality.  Such an interpretation is consistent with the teachings of the application, and also consistent with the usage of these terms in the art.
The claims also recite “a polarization-data-processing unit”.  This is interpreted as a data processing unit or signal processing unit, such as ASICs, FPGAs, and processors, programmed to perform the recited functionality.  Such an interpretation is consistent with the teachings of the application, and also consistent with the usage of these terms in the art.

If applicant intends to limit the scope of these elements to particular hardware structure, or to particular programming steps, then this should be clearly recited in the claims.

Claim Interpretation – Means Plus Function 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “polarization measurement unit” in claims 1 and 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, lines 1-2, recites “the polarization-measurement module”.  There is insufficient antecedent basis for this limitation.  
For the purposes of this Action, this claim will be interpreted to mean the functionality of one or both of the structures recited in the claim as embodiments for the module.  Amendment is required.


Claim Rejections - 35 USC § 103 - Obvious
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0331760 (Winzer) in view of US 6,690,884 (Kelty).

Regarding claim 1, Winzer teaches a network element (NE), comprising: 
a first wavelength coupler configured to separate an optical supervisory channel (OSC) signal from a data-carrying signal received from a fiber span; 
a polarization-measurement unit configured to perform a polarization measurement on the OSC signal (FIG. 3: optical front-end 305 including PBSs 310 and PDs 330); and 
a transmitter configured to transmit an outcome of the polarization measurement to a control-and-management module, thereby facilitating distributed fiber sensing based on the outcome of the polarization measurement (FIG. 3: transmission from the optical front-end 305, to optical back-end 307, to the SDN Controller 390).  

FIG. 1 of Winzer teaches an embodiment of an optical communication system 100 in which an OSC monitor may be used.

    PNG
    media_image1.png
    298
    1044
    media_image1.png
    Greyscale

Winzer teaches that the monitor may be located in various network nodes 140 (e.g., amplifiers, dispersion compensation) or in the receiver 150.  See:
[0028] FIG. 1 illustrates an embodiment of an optical network 100 consistent with principles described below. A transmission network 110 provides a signal OSC.sub.1 to a transmission line 120, which includes several fiber spans 130.sub.1, 130.sub.2 . . . 130n. Each of junctions, or nodes, 140.sub.1, 140.sub.2 . . . 140.sub.n follows a corresponding fiber span 130. The junction 140.sub.1 receives the OSC.sub.1 signal and produces an OSC.sub.2 signal. The junction 140.sub.2 receives the OSC.sub.2 signal and produces an OSC.sub.3 signal, and so on, with the junction 140.sub.n producing an OSC.sub.n+1 signal. The junctions 140 may include any conventional functions, e.g. amplification or dispersion compensation. In addition to any such conventional functions, one or more junctions 140 also includes an OSC monitor consistent with embodiments described below, e.g. configured to characterize the polarization state of the OSC received by that junction 140. A receiver 150 receives the OSC.sub.n+1 signal. The receiver 150, which may be otherwise conventional, may also include an OSC monitor as described below.

Winzer at FIG. 3 illustrates an OSC monitor.

    PNG
    media_image2.png
    714
    1080
    media_image2.png
    Greyscale

The OSC monitor includes an optical front-end 305, an electrical back-end 307 including a DSP 350 that performs signal processing to infer characteristics of the transmission line, and an SDN controller 390 to reconfigure the network in response to the output of the DSP 350.  See, for example:
[0033] FIG. 3 illustrates another embodiment, an apparatus, e.g. an OSC monitor 300 including an optical front-end 305 and an electrical back-end 307. The apparatus 300 is configured to determine a DM such as that previously described. Referring first to the front-end 305, an unreferenced power divider about equally splits an OSC.sub.in signal among three separate paths. A first polarization beam splitter (PBS) 3101 receives one OSC.sub.in signal portion and decomposes the optical signal into two nominally orthogonal signal components, e.g. an x-component and a y-component. These signal components are converted to the electrical domain by detectors 330.sub.x1, 330.sub.y1, e.g. photodiodes, to electrical representations P.sub.x1 and P.sub.y1. Similarly, a second PBS 310.sub.2 receives a portion of the OSC.sub.in signal via a waveplate 320.sub.1, and a PBS 310.sub.3 receives a portion of the OSC.sub.in signal via a waveplate 320.sub.2. The waveplate 320.sub.1 applies a predetermined phase shift, or delay, e.g. about π/8, to one of the polarization components of its corresponding signal portion, e.g. the x-component. The waveplate 320.sub.2 applies a predetermined phase shift, e.g. about −π/4, to the same polarization component of its corresponding signal, e.g. the x-component. Thus light received by the PBS 310.sub.2 is polarization-state-shifted by a predetermined amount relative to light received by the PBS 310.sub.1, and light received by the PBS 310.sub.3 is polarization-state—shifted by a predetermined amount relative to light received by both the PBS 310.sub.1 and the PBS 310.sub.2. Those skilled in the optical arts will appreciate that a phase plate may shift the phase of one polarization component of an optical signal differently than the phase plate shifts the phase of a different polarization component of the optical signal. Such differential phase shift typically results in a change of the polarization state of the optical signal. PBSs 310.sub.2, 310.sub.3 separate polarizations in each respective signal path, and detectors 330.sub.x2, 330.sub.y2, 330.sub.x3, 330.sub.y3 convert the PBS output to electrical-domain signals.

[0034] Analog-to-digital converters (ADCs) 340.sub.x1 . . . 340.sub.x3 and 340.sub.y1 . . . 340.sub.y3 each convert a respective one of the detector outputs to digital-electrical signals. A processor 350, e.g. a digital signal processor (DSP), performs various computations that may be used to infer characteristics of the transmission line 120 as described further below. The signals are combined at a summing node 360 to produce an OSC.sub.out signal. The OSC.sub.out signal may be used, e.g. according to any conventional usage of an optical supervisory channel. Such operation may, for instance, maintain backward compatibility with conventional OSC modules. The illustrated configuration also provides the ability to use comparatively slow ADCs 340 that do not preserve the full bandwidth of the OSC.sub.in signal. By passing the OSC.sub.out signal, this signal may retain substantially all of the bandwidth of the received signal, disregarding parasitic losses.

[0037] A polarization rotation angular speed may be determined by

    PNG
    media_image3.png
    43
    564
    media_image3.png
    Greyscale
 
The PS value may be used as a DM of the received OSC.sub.in signal. For example, the polarization of the OSC.sub.in signal is expected to drift over time as a result of slow background changes to the propagation characteristics of the optical span, e.g. due to temperature changes. However, above a predetermined PS threshold, it may be concluded effects other than background effects are responsible for a measured value of PS. For example, mechanical movement or impact-induced transient strain experienced by an optical fiber or fiber bundle due to a direct or nearby indirect disturbance may result in rapid changes of PS. Such changes may be identified by the DSP 350 and reported as possible predictors of network instability or outage along the fiber path. In some embodiments the DSP 350 reports such changes to an SDN controller 390 of an SDN control plane so that the SDN controller 390 may reconfigure the network 100 to either avoid a service disruption or if necessary to re-establish connectivity of the network 100. In other embodiments, the DSP 350 reports an alarm condition to a network operator, e.g. a human operator, who may manage the network according to established protocols.

First Wavelength Coupler.
Regarding the first wavelength coupler configured to separate an optical supervisory channel (OSC) signal from a data-carrying signal, this would have been obvious.  Kelty at FIG. 4 illustrates an OSC monitor including a distributor 30 to separate an optical supervisory channel (OSC) signal from a data-carrying signal, an OSC monitor 38, a controller 34 to process the OSC data, a transmitter 36 to output a further OSC signal, and a combiner 28 to combine the new OSC signal with the transmission line.  

    PNG
    media_image4.png
    516
    332
    media_image4.png
    Greyscale


Kelty at FIG. 2 illustrates the system in which the OSC monitor can be used.  

    PNG
    media_image5.png
    346
    916
    media_image5.png
    Greyscale

FIG. 2 illustrates that both payload and OSC data are transmitted by the TX 16 and SYS. TX, respectively (see the same OSC SYS TX 36 in FIG. 4).  See also:
(18) System transmitters 36 can be provided in the amplifiers 20 to transmit FEC and other signal monitoring information from the amplifiers 20 to the NMS 22. The supervisory channel information can be transmitted in either or both directions via the available fibers 14 in the transmission path 32 and can be counter- and/or co-propagated with the signal channels in the system 10.
Like Winzer, Kelty teaches that the OSC monitor can be used in an amplifier 20 along the path of an optical communication system.  See, for example, col. 3, last paragraph before “Description of the Invention”.  
FIG. 4 shows a supervisory channel circuitry at an amplifier, such as in the dashed box in FIG. 2. 

See also col. 7, first full paragraph:
(17) Monitoring at the receiver 18 can be performed for each received wavelength as part of the normal receiver functions and the receiver or node CP 34 can monitor the status of the channels. As shown in FIG. 4, signal monitors 38 also can be disposed along the optical path 32 at various monitoring points, such as amplifiers 20 sites shown by the dashed box in FIG. 2. The signal monitors 38 can include one or more fixed wavelength receivers 18 or tunable monitors, such as one or more wavelength tunable receivers or spectrum analyzers. The signal monitors 38 can be configured to perform FEC decoding of the one or more signal channels to follow the evolution of errors that have to be corrected along the transmission path 32. Corrected error monitoring and other signal performance monitoring, such as optical signal to noise ratio monitoring, can be used to identify the fibers 14 and spans in the system 10 where signal degradation is occurring. The signal monitoring information along the transmission path 32 can be used to provision new optical paths to bypass only the degraded portions and specifically identify the degraded portions for service personnel.
This also teaches, like Winzer, that the OSC signals can be used to monitor system performance and used to identify fibers and spans where signal degradation is occurring, and to provision new optical paths to bypass the degraded sections.
Therefore, it would have been obvious to combine the teachings and use the particular OSC monitor of Winzer with a wavelength coupler configured to separate an optical supervisory channel (OSC) signal from a data-carrying signal, like that taught in Kelty.  In particular, both are in the same technical art (e.g., optical communications and, more specifically, OSC monitoring in optical communications), and the results would have been predictable (e.g., the OSC monitor of Winzer can receive the OSC signal from a wavelength coupler configured to separate an optical supervisory channel (OSC) signal from a data-carrying signal, as taught in Kelty.  

Transmitter.
Regarding the transmitter in the last element, the optical front-end transmits the polarization measurement to the electrical back-end, which includes the DSP, which transmits to the SDN Controller 390.  See also 
[0037] … the polarization of the OSC.sub.in signal is expected to drift over time as a result of slow background changes to the propagation characteristics of the optical span, e.g. due to temperature changes. … mechanical movement or impact-induced transient strain experienced by an optical fiber or fiber bundle due to a direct or nearby indirect disturbance may result in rapid changes of PS. Such changes may be identified by the DSP 350 and reported as possible predictors of network instability or outage along the fiber path. In some embodiments the DSP 350 reports such changes to an SDN controller 390 of an SDN control plane so that the SDN controller 390 may reconfigure the network 100 to either avoid a service disruption or if necessary to re-establish connectivity of the network 100… 
In other words, Winzer teaches distributed fiber sensing based on the outcome of the polarization measurement.
Alternatively, Kelty at FIG. 4 illustrates a SYS TX 36 which transmits to the next OSC monitor and eventually to the NMS, as discussed above.  It would have been obvious that Winzer can be implemented in a known manner, such as with the SYS TX 36 as taught in Kelty.  See the discussion of the art in claim 1.

Regarding claim 3, Winzer teaches the NE of claim 1, wherein the polarization measurement comprises a measurement of changes in the state of polarization of the OSC signal, and wherein the polarization-measurement unit comprises a linear polarizer followed by a photodetector (FIG. 4: PBS 310 followed by PD 330).  

In particular, the PBS 310 acts as a linear polarizer at each output, producing an x-component at one output and a y-component at the other.  Each output is linearly polarized.  See, for example, [0033], which also teaches that the detectors 330 can be photodiodes, and photodiodes are within the scope of the broader term “photodetector”.

Regarding claim 4, Kelty teaches the NE of claim 1, further comprising: 
an OSC module configured to generate a second OSC signal that includes the outcome of the polarization measurement (FIG. 4: SYS TX 36 generates second OSC signal to send to the next OSC monitor); and
a second wavelength coupler configured to combine the second OSC signal and an outgoing data-carrying signal such that the second OSC signal is transmitted to a next NE in an optical transport network (OTN) (FIG. 4: COMBINER 28). 

FIG. 4 is reproduced for reference.

    PNG
    media_image4.png
    516
    332
    media_image4.png
    Greyscale

Kelty teaches that this sends the SYS TX 36 sends the outcome of the OSC monitoring functions.  See col 7, second paragraph:
(18) System transmitters 36 can be provided in the amplifiers 20 to transmit FEC and other signal monitoring information from the amplifiers 20 to the NMS 22. The supervisory channel information can be transmitted in either or both directions via the available fibers 14 in the transmission path 32 and can be counter- and/or co-propagated with the signal channels in the system 10.
In other words, Kelty teaches that the signal processing in the OSC monitor is sent on by the SYS TX.  It would have been obvious to operate Winzer in a known manner, such as to generate a second OSC signal that includes the outcome of the polarization measurement, so that the information can be used for system management (e.g., by a remote SDN controller or NMS). 
For the reasons discussed above, it would have been obvious that the teachings of Kelty and Winzer can be combined so that the polarization monitoring OSC monitor of Winzer can be implemented with couplers and distributors along an optical communication line, or two optical communication lines, as taught in Kelty.

Regarding claim 5, Kelty teaches the NE of claim 1, wherein the NE is an inline NE coupled to two fiber spans (FIG. 4: NE coupled to both top span 14 and bottom span 14), and wherein the inline NE comprises two polarization-measurement units, with each polarization-measurement unit configured to perform a polarization measurement on an OSC signal received from a particular fiber span (FIG. 4: first and second MONITORS 38 operating on an OSC signal received from the different fiber spans). 

For the reasons discussed above, it would have been obvious that the teachings of Kelty and Winzer can be combined so that the polarization monitoring OSC monitor of Winzer can be implemented with couplers and distributors along an optical communication line, or two optical communication lines, as taught in Kelty.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2016/0123837 (Chen).

Regarding claim 2, Chen teaches the NE of claim 1, wherein the polarization-measurement unit comprises a polarimeter configured to measure a state of polarization of the OSC signal (FIG. 9E: polarimeter 63). 

Chen teaches that a polarization analyzer and detector can be made in several ways, including a PBS and two PDs (FIG. 9C) or a polarimeter (FIG. 9E).  See, for example:
[0127] The polarization analyzer and detection unit 61A unit may comprises two detectors A and B 62A and 64A to measure the signal inputs 1 and 2, respectively (FIG. 9A), or one detector A 62A only to measure the signal input 1 (FIG. 9B), or one PBS 34B, two detectors A and B 62A and 64A to measure the signal inputs 1 and 2, respectively (FIG. 9C), or a polarizer 34A, a detector A to measure the signal inputs 1 (FIG. 9D), or to use an polarimeter 63 (FIG. 9E).
It would have been obvious to use a polarimeter in place of the PBS and PDs as taught in Winzer.  In particular, both are in the same technical art (e.g., optical devices) and the results would have been predictable (e.g., the polarimeter can be used as a polarization analyzer, as taught in Chen).  

Claim(s) 6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0331760 (Winzer) in view of US 6,690,884 (Kelty).

Regarding claim 6, Winzer teaches a system for distributed fiber sensing, comprising:
a plurality of network elements (NEs) in an optical transport network (OTN) (FIG. 1: plural network elements 140) and a control-and-management module (FIG. 3: SDN Controller 390) coupled to the NEs;
wherein a respective network element (NE) (FIG. 3: network element) comprises:
a first wavelength coupler configured to separate an optical supervisory channel (OSC) signal from a data-carrying signal received from a fiber span;
a polarization-measurement unit configured to perform a polarization measurement on the OSC signal (FIG. 3: at least the optical front-end 305 including PBSs 310 and PDs 330); and 
a transmitter configured to transmit an outcome of the polarization measurement to the control-and-management module, thereby facilitating distributed fiber sensing based on the outcome of the polarization measurement (FIG. 3: transmission from the optical front-end 305, to optical back-end 307, to the SDN Controller 390).

Control and Management Module Coupled to the NEs.
Winzer at FIG. 3 illustrates an SDN controller used with an OSC monitor.  

    PNG
    media_image2.png
    714
    1080
    media_image2.png
    Greyscale

Winzer teaches that the OSC monitor 300 includes the optical front-end and an electrical back-end, but does not include the SDN controller as part of the OSC monitor.  See:
[0033] FIG. 3 illustrates another embodiment, an apparatus, e.g. an OSC monitor 300 including an optical front-end 305 and an electrical back-end 307. …
In other words, it is implied that the SDN controller can be located separate from the OSC monitors.  
Kelty teaches a similar arrangement using an NMS 22 separate from the network elements in which the OSC monitors are located.  See Kelty at FIG. 1.

    PNG
    media_image6.png
    737
    549
    media_image6.png
    Greyscale

One embodiment of the OSC monitor is shown in FIG. 4 of Kelty.  

    PNG
    media_image4.png
    516
    332
    media_image4.png
    Greyscale

The OSC monitors in Kelty transmit the information gathered to the NMS for further processing in the management of the network.  See col 7, 2nd to 4th paragraphs:
(18) System transmitters 36 can be provided in the amplifiers 20 to transmit FEC and other signal monitoring information from the amplifiers 20 to the NMS 22. The supervisory channel information can be transmitted in either or both directions via the available fibers 14 in the transmission path 32 and can be counter- and/or co-propagated with the signal channels in the system 10.

(19) The network management system 22 can monitor the FEC corrected error and other signal monitoring information provided by the receivers 18 and signal monitors 38. The NMS 22 can be further configured to provision a new optical path 32.sub.2 between the originating transmitter in node A and destination receiver in node B, when signal quality in transmission path 32, exceeds an established criteria.

(20) For example, when the corrected errors, error rate or imbalance, or other signal quality measure reaches a switch threshold value, the network management system 22 can provision the second optical path 32.sub.2 and the nodes 12 can switch traffic to the newly provisioned second optical path 32.sub.2. The provisioning and switching can be done in steps; for example by provisioning the second optical path 32.sub.2, when the quality measure reaches a provisioning threshold value, which precedes the switch value. Similarly, the CP 34, or another component in the system 10, can send an alarm to the NMS 22, when an alarm threshold value is reached. The NMS 22 or service provider personnel operating the NMS 22 can take the necessary steps to provision alternative paths.
In other words, it was known for a control and management module (e.g., the NMS of Kelty) to be connected to the various OSC modules and to receive the results of the signal processing that the OSC modules perform on the OSC signals.  
Therefore, it would have been obvious that Winzer can be implemented in a similar manner, such as with the various OSC modules sending the outcome of the polarization measurement to the control-and-management module, thereby facilitating distributed fiber sensing based on the outcome of the polarization measurement.  
In particular, both are in the same technical art (e.g., optical communication), and the results would have been predictable (e.g., the NMS or the SDN controller will monitor the data from the OSC monitors and control and manage the network and facilitate distributed fiber sensing).  

First Wavelength Coupler.
Kelty at FIG. 4 illustrates an OSC monitor with a distributor 30 configured to separate an optical supervisory channel (OSC) signal from a data-carrying signal received from a fiber span.  It would have been obvious that Winzer can be implemented in a known manner, such as with the distributor as taught in Kelty.  See the discussion of the art in claim 1.

Transmitter.
Regarding the transmitter in the last element, the optical front-end transmits the polarization measurement to the electrical back-end, which includes the DSP, which transmits to the SDN Controller 390.  See also 
[0037] … the polarization of the OSC.sub.in signal is expected to drift over time as a result of slow background changes to the propagation characteristics of the optical span, e.g. due to temperature changes. … mechanical movement or impact-induced transient strain experienced by an optical fiber or fiber bundle due to a direct or nearby indirect disturbance may result in rapid changes of PS. Such changes may be identified by the DSP 350 and reported as possible predictors of network instability or outage along the fiber path. In some embodiments the DSP 350 reports such changes to an SDN controller 390 of an SDN control plane so that the SDN controller 390 may reconfigure the network 100 to either avoid a service disruption or if necessary to re-establish connectivity of the network 100… 
In other words, Winzer teaches distributed fiber sensing based on the outcome of the polarization measurement.
Alternatively, Kelty at FIG. 4 illustrates a SYS TX 36 which transmits to the next OSC monitor and eventually to the NMS, as discussed above.  It would have been obvious that Winzer can be implemented in a known manner, such as with the SYS TX 36 as taught in Kelty.  See the discussion of the art in claim 1.

Regarding claim 8, Winzer teaches the system of claim 6, wherein the polarization measurement comprises a measurement of changes in the state of polarization of the OSC signal, and wherein the polarization-measurement unit comprises a linear polarizer followed by a photodetector (FIG. 4: PBS 310 followed by PD 330).  

In particular, the PBS 310 acts as a linear polarizer at each output, producing an x-component at one output and a y-component at the other.  Each output is linearly polarized.  See, for example, [0033], which also teaches that the detectors 330 can be photodiodes, and photodiodes are within the scope of the broader term “photodetector”.

Regarding claim 9, Kelty teaches the system of claim 6, wherein the NE further comprises:
an OSC module configured to generate a second OSC signal that includes the outcome of the polarization measurement (FIG. 4: SYS TX 36 generates second OSC signal to send to the next OSC montor); and
a second wavelength coupler configured to combine the second OSC signal and an outgoing data-carrying signal such that the second OSC signal is transmitted to a next NE in the OTN (FIG. 4: COMBINER 28).  

FIG. 4 is reproduced for reference.

    PNG
    media_image4.png
    516
    332
    media_image4.png
    Greyscale


Kelty teaches that this sends the SYS TX 36 sends the outcome of the OSC monitoring functions.  See col 7, second paragraph:
(18) System transmitters 36 can be provided in the amplifiers 20 to transmit FEC and other signal monitoring information from the amplifiers 20 to the NMS 22. The supervisory channel information can be transmitted in either or both directions via the available fibers 14 in the transmission path 32 and can be counter- and/or co-propagated with the signal channels in the system 10.
In other words, Kelty teaches that the signal processing in the OSC monitor is sent on by the SYS TX.  It would have been obvious to operate Winzer in a known manner, such as to generate a second OSC signal that includes the outcome of the polarization measurement, so that the information can be used for system management (e.g., by a remote SDN controller or NMS). 
For the reasons discussed above, it would have been obvious that the teachings of Kelty and Winzer can be combined so that the polarization monitoring OSC monitor of Winzer can be implemented with couplers and distributors along an optical communication line, or two optical communication lines, as taught in Kelty.

Regarding claim 10, Kelty teaches the system of claim 6, wherein the respective NE is an inline NE, wherein the inline NE is coupled to two fiber spans (FIG. 4: NE coupled to both top span 14 and bottom span 14), and wherein the inline NE comprises two polarization-measurement units, with each polarization-measurement unit configured to perform a polarization measurement on an OSC signal received from a particular fiber span (FIG. 4: first and second MONITORS 38 operating on an OSC signal received from the different fiber spans). 

For the reasons discussed above, it would have been obvious that the teachings of Kelty and Winzer can be combined so that the polarization monitoring OSC monitor of Winzer can be implemented with couplers and distributors along an optical communication line, or two optical communication lines, as taught in Kelty.

Regarding claim 11, Winzer teaches the system of claim 6, wherein the control-and-management module comprises a polarization-data-processing unit configured to process the outcome of the polarization measurement (FIG. 3: DSP 330 or SDN Controller 390 which process the output of the polarization measurement in the optical front-end).
  
Regarding claim 12, Winzer teaches the system of claim 11, wherein the control-and-management module comprises an environmental-factor-determination module configured to determine environmental factors surrounding the fiber span based on the processed outcome of the polarization measurement ([0037]: “… the polarization of the OSC.sub.in signal is expected to drift over time as a result of slow background changes to the propagation characteristics of the optical span, e.g. due to temperature changes. … mechanical movement or impact-induced transient strain experienced by an optical fiber or fiber bundle due to a direct or nearby indirect disturbance may result in rapid changes of PS. Such changes may be identified by the DSP 350 and reported as possible predictors of network instability or outage along the fiber path. In some embodiments the DSP 350 reports such changes to an SDN controller 390 of an SDN control plane so that the SDN controller 390 may reconfigure the network 100 to either avoid a service disruption or if necessary to re-establish connectivity of the network 100. …”).
 
Regarding claim 13, Winzer teaches the system of claim 12, wherein the environmental factors comprise one or more of: mechanical disturbance and temperature changes ([0037]; see claim 12).

Regarding claim 14, Winzer teaches the system of claim 13, wherein the control-and-management module comprises an overlapping-route-determination module configured to determine whether the fiber span shares a route with a corresponding backup fiber ([0037]: “… In some embodiments the DSP 350 reports such changes to an SDN controller 390 of an SDN control plane so that the SDN controller 390 may reconfigure the network 100 to either avoid a service disruption or if necessary to re-establish connectivity of the network 100 …”).

Winzer teaches to reconfigure the network to avoid service interruptions when network instability or outage are detected.  It would have been obvious to including programming to determine whether the fiber span shares a route with a corresponding backup fiber when reconfiguring a network.  In particular, if it is not known whether a fiber span to be bypassed shares a route with a corresponding backup fiber, then it would not be possible to bypass that span.  Therefore, it would have been obvious that the signal processing in Winzer will determine whether the fiber span shares a route with a corresponding backup fiber when reconfiguring a network.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2016/0123837 (Chen).

Regarding claim 7, Chen teaches the system of claim 6, wherein the polarization-measurement unit comprises a polarimeter configured to measure a state of polarization of the OSC signal (FIG. 9E: polarimeter 63). 

Chen teaches that a polarization analyzer and detector can be made in several ways, including a PBS and two PDs (FIG. 9C) or a polarimeter (FIG. 9E).  See, for example:
[0127] The polarization analyzer and detection unit 61A unit may comprises two detectors A and B 62A and 64A to measure the signal inputs 1 and 2, respectively (FIG. 9A), or one detector A 62A only to measure the signal input 1 (FIG. 9B), or one PBS 34B, two detectors A and B 62A and 64A to measure the signal inputs 1 and 2, respectively (FIG. 9C), or a polarizer 34A, a detector A to measure the signal inputs 1 (FIG. 9D), or to use an polarimeter 63 (FIG. 9E).
It would have been obvious to use a polarimeter in place of the PBS and PDs as taught in Winzer.  In particular, both are in the same technical art (e.g., optical devices) and the results would have been predictable (e.g., the polarimeter can be used as a polarization analyzer, as taught in Chen).  



Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0331760 (Winzer) in view of US 6,690,884 (Kelty).

Regarding claim 15, Winzer teaches a method for distributed fiber sensing, comprising:
receiving, at a network element (NE), optical signals from a fiber span coupled to the NE (FIG. 1: network elements 140 coupled to fiber span and receiving optical signals; see [0028];  FIG. 3: optical signals ,  coupled to network elements 140);
separating an optical supervisory channel (OSC) signal from a data-carrying signal in the received optical signals;
performing a polarization measurement on the OSC signal (FIG. 3: at least the optical front-end 305 including PBSs 310 and PDs 330 which measure the polarization of the OSC signal); and
transmitting an outcome of the polarization measurement to a control-and-management module, thereby facilitating distributed fiber sensing based on the outcome of the polarization measurement (FIG. 3: transmitting to the SDN Controller 390). 

FIG. 1 of Winzer show the network elements coupled to the fiber span.

    PNG
    media_image1.png
    298
    1044
    media_image1.png
    Greyscale

FIG. 3 shows the details of the OSC monitor, including optical signals received on the left side.

    PNG
    media_image2.png
    714
    1080
    media_image2.png
    Greyscale


This claim is a method generally corresponding to the operation of the apparatus of claim 1, and is rejected for the reasons discussed in claim 1.  A brief discussion is presented below.  Please refer to claim 1 for more details.

Separating an OSC Signal.
Kelty at FIG. 4 illustrates an OSC monitor with a distributor 30 configured to separate an optical supervisory channel (OSC) signal from a data-carrying signal received from a fiber span.  It would have been obvious that Winzer can be implemented in a known manner, such as with the distributor as taught in Kelty.  See the discussion of the art in claim 1.

Transmitting.
In FIG. 3 of Winzer, the signals from the optical front end are transmitted to the electrical back-end, including the DSP, and are then transmitted to the SDN controller 390.  See also 
[0037] … the polarization of the OSC.sub.in signal is expected to drift over time as a result of slow background changes to the propagation characteristics of the optical span, e.g. due to temperature changes. … mechanical movement or impact-induced transient strain experienced by an optical fiber or fiber bundle due to a direct or nearby indirect disturbance may result in rapid changes of PS. Such changes may be identified by the DSP 350 and reported as possible predictors of network instability or outage along the fiber path. In some embodiments the DSP 350 reports such changes to an SDN controller 390 of an SDN control plane so that the SDN controller 390 may reconfigure the network 100 to either avoid a service disruption or if necessary to re-establish connectivity of the network 100… 
In other words, Winzer teaches distributed fiber sensing based on the outcome of the polarization measurement.
Alternatively, Kelty at FIG. 4 illustrates a SYS TX 36 which transmits to the next OSC monitor and eventually to the NMS, as discussed above.  It would have been obvious that Winzer can be implemented in a known manner, such as with the SYS TX 36 as taught in Kelty.  See the discussion of the art in claim 1.

Regarding claim 16, Winzer teaches the method of claim 15, wherein the polarization-measurement module comprises one of: 
a polarimeter configured to measure a state of polarization of the OSC signal (FIG. 9E: polarimeter 63); and 
a linear polarizer followed by a photodetector configured to measure changes in the state of polarization of the OSC signal (FIG. 4: PBS 310 followed by PD 330).  

Although this claim is rejected under 112(b), as discussed above, this rejection is being presented to assist applicant in preparing a response.  
In particular, the PBS 310 acts as a linear polarizer at each output, producing an x-component at one output and a y-component at the other.  Each output is linearly polarized.  See, for example, [0033], which also teaches that the detectors 330 can be photodiodes, and photodiodes are within the scope of the broader term “photodetector”.

Regarding claim 17, Kelty teaches the method of claim 15, further comprising: 
generating a second OSC signal that includes the outcome of the polarization measurement (FIG. 4: SYS TX 36 generates second OSC signal to send to the next OSC monitor; col 7, 2nd para); and 
combining the second OSC signal and an outgoing data-carrying signal such that the second OSC signal is transmitted to a next NE (FIG. 4: COMBINER 28).  

Kelty teaches that the SYS TX 36 sends the outcome of the OSC monitoring functions.  See col 7, second paragraph:
(18) System transmitters 36 can be provided in the amplifiers 20 to transmit FEC and other signal monitoring information from the amplifiers 20 to the NMS 22. The supervisory channel information can be transmitted in either or both directions via the available fibers 14 in the transmission path 32 and can be counter- and/or co-propagated with the signal channels in the system 10.
In other words, Kelty teaches that the signal processing in the OSC monitor is sent on by the SYS TX.  It would have been obvious to operate Winzer in a known manner, such as to generate a second OSC signal that includes the outcome of the polarization measurement, so that the information can be used for system management (e.g., by a remote SDN controller or NMS). 
For the reasons discussed above, it would have been obvious that the teachings of Kelty and Winzer can be combined so that the polarization monitoring OSC monitor of Winzer can be implemented with couplers and distributors along an optical communication line, or two optical communication lines, as taught in Kelty.

Regarding claim 18, Winzer teaches the method of claim 15, further comprising: processing, by a polarization-data-processing module, the outcome of the polarization measurement (FIG. 3: DSP 330 and/or SDN Controller 390 which process the output of the polarization measurement in the optical front-end).

Regarding claim 19, Winzer teaches the method of claim 18, further comprising determining environmental factors surrounding the fiber span based on the processed outcome of the polarization measurement ([0037]; see claim 12). 

Regarding claim 20, Winzer teaches the method of claim 18, further comprising determining whether the fiber span shares a route with a corresponding backup fiber ([0037]: “… In some embodiments the DSP 350 reports such changes to an SDN controller 390 of an SDN control plane so that the SDN controller 390 may reconfigure the network 100 to either avoid a service disruption or if necessary to re-establish connectivity of the network 100 …”).

Winzer teaches to reconfigure the network to avoid service interruptions when network instability or outage are detected.  It would have been obvious to determine whether the fiber span shares a route with a corresponding backup fiber when reconfiguring a network.  In particular, if it is not known whether a fiber span to be bypassed shares a route with a corresponding backup fiber, then it would not be possible to bypass that span.  
Therefore, it would have been obvious that the signal processing in Winzer will determine whether the fiber span shares a route with a corresponding backup fiber when reconfiguring a network.
 


The following is an alternative rejection of claim 16.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 15 above, and further in view of US 2016/0123837 (Chen).

Regarding claim 16, Chen teaches the method of claim 15, wherein the polarization-measurement module comprises one of: 
a polarimeter configured to measure a state of polarization of the OSC signal (FIG. 9E: polarimeter 63); and 
a linear polarizer followed by a photodetector configured to measure changes in the state of polarization of the OSC signal. 

Although this claim is rejected under 112(b), as discussed above, this rejection is being presented to assist applicant in preparing a response.  
Chen teaches that a polarization analyzer and detector can be made in several ways, including a PBS and two PDs (FIG. 9C) or a polarimeter (FIG. 9E).  See, for example:
[0127] The polarization analyzer and detection unit 61A unit may comprises two detectors A and B 62A and 64A to measure the signal inputs 1 and 2, respectively (FIG. 9A), or one detector A 62A only to measure the signal input 1 (FIG. 9B), or one PBS 34B, two detectors A and B 62A and 64A to measure the signal inputs 1 and 2, respectively (FIG. 9C), or a polarizer 34A, a detector A to measure the signal inputs 1 (FIG. 9D), or to use an polarimeter 63 (FIG. 9E).
It would have been obvious to use a polarimeter in place of the PBS and PDs as taught in Winzer.  In particular, both are in the same technical art (e.g., optical devices) and the results would have been predictable (e.g., the polarimeter can be used as a polarization analyzer, as taught in Chen).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,690,884 (Kelty) at FIG. 2 illustrates an optical communication system using a system transmitter 36 to transmit supervisory information on a supervisory channel.  

    PNG
    media_image5.png
    346
    916
    media_image5.png
    Greyscale

The supervisory information can be transmitted through a dedicated channel, or in a channel shared with payload.  See the paragraph that spans cols. 6-7:
(16) In the present invention, one or more optical signal characteristics are monitored at the receiver 18 or at other points in the optical transmission path 32, i.e., at one or more amplifiers 20, nodes 12, or other tap locations. Network management 22 can monitor the signal characteristics over time to identify signal degradation in the various fiber paths 32. System supervisory information can be transmitted through the system 10 over one or more dedicated supervisory/service channel or using mixed supervisory/payload channels that are dropped and added along the transmission path 32. As shown in FIG. 2, system transmitters 36 can be used to transmit information via the signal channel combiners 28 or a separate combiner at the nodes 12 to the amplifiers 20 and other nodes 12 along the path 32.

FIG. 4 illustrates a network element including a distributor 30 to separate the OSC channel from the transmission line, an OSC monitor 38 that receives the OSC signal, a controller 34 to process the received signal, a transmitter 36 to output a further OSC signal, and a combiner 28 to combine the new OSC signal with the transmission line.  

    PNG
    media_image4.png
    516
    332
    media_image4.png
    Greyscale


See col. 3, last paragraph before “Description of the Invention”.  
FIG. 4 shows a supervisory channel circuitry at an amplifier, such as in the dashed box in FIG. 2. 

See also col 7, first two paragraphs, which discuss FIG. 4 in more detail:
(17) Monitoring at the receiver 18 can be performed for each received wavelength as part of the normal receiver functions and the receiver or node CP 34 can monitor the status of the channels. As shown in FIG. 4, signal monitors 38 also can be disposed along the optical path 32 at various monitoring points, such as amplifiers 20 sites shown by the dashed box in FIG. 2. The signal monitors 38 can include one or more fixed wavelength receivers 18 or tunable monitors, such as one or more wavelength tunable receivers or spectrum analyzers. The signal monitors 38 can be configured to perform FEC decoding of the one or more signal channels to follow the evolution of errors that have to be corrected along the transmission path 32. Corrected error monitoring and other signal performance monitoring, such as optical signal to noise ratio monitoring, can be used to identify the fibers 14 and spans in the system 10 where signal degradation is occurring. The signal monitoring information along the transmission path 32 can be used to provision new optical paths to bypass only the degraded portions and specifically identify the degraded portions for service personnel.

(18) System transmitters 36 can be provided in the amplifiers 20 to transmit FEC and other signal monitoring information from the amplifiers 20 to the NMS 22. The supervisory channel information can be transmitted in either or both directions via the available fibers 14 in the transmission path 32 and can be counter- and/or co-propagated with the signal channels in the system 10.

US 2003/0215231 (Weston-Dawkes) teaches an optical system 10 including an NMS 16 that monitors and controls other elements in the system using a supervisory channel.  See FIG. 1.

    PNG
    media_image7.png
    736
    507
    media_image7.png
    Greyscale

In particular, the NMS 16 uses a dedicated supervisory channel or a mixed channel with both supervisory and payload data, using the same or different medium, and when in the same medium either inside or outside of the wavelength band.  See, for example, [0027]:
[0027] The NMS 18 can be connected directly or indirectly to network elements located either in the nodes 12 or remotely from the nodes 12. For example, the NMS 18 may be directly connected to network elements serving as a node 12. For example, a wide area or data communication network ("WAN" or "DCN", shown in broken lines in FIG. 1) can be employed or direct connections to a network element can be provided, via dial up connection or otherwise. Indirect connections to network elements that are remote to the DCN can be provided through network elements with direct connections. Mixed data or dedicated supervisory channels can be used to provide connections between the network elements. The supervisory channels can be transmitted within and/or outside the signal wavelength band on the same medium or a different medium depending upon the system requirements. 

US 2009/0169212 (Onaka) at FIG. 1 teaches an OSC communication system including an OSC transmitter 12 and an OSC receiver 33 sending and receiving OSC data over a single transmission path 1, and using a controller 25.   See also FIGS. 5 and 6.  FIG. 3 illustrates a similar system using first and second transmission paths 1, 1’, two transmitter/receiver pairs (one pair for each path), and with a controller in each node 50.  However, this does not teach the use of the switch as recited in the claims.
US 2005/0078959 (Shin) at FIG. 1 teaches an OSC communication system including an OSC transmitter 105 and an OSC receiver 204 sending and receiving OSC data over a single transmission path and using a CPU 212.  See also FIG. 2A.  However, this does not teach the use of the switch as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/            Primary Examiner, Art Unit 2636